Citation Nr: 1424450	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  He was awarded a Combat Infantryman's Badge and a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  In March 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record  

This matter was remanded to the Appeals Management Center (AMC) for additional development in August 2011.  Pursuant to the Board's Remand, the AMC obtained identified records from VA Medical Centers, afforded the Veteran a VA examination, and readjudicated the Veteran's claim.  The Board concludes that there has been substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268   (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  



FINDINGS OF FACT

1.  For the entire appeal period, the PTSD more closely approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as nightmares, intrusive thoughts, sleep impairment, hypervigilance, mild memory loss, depressed or euthymic mood, some disturbances of motivation and mood, intermittent passive suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and Global Assessment of Functioning scores ranging from 58 to 80. 

2.  The PTSD does not more closely approximate occupational and social impairment with reduced reliability and productivity, deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claim the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in June 2007 and April 2010, which were conducted in conjunction with a review of the Veteran's claims file and documents the nature and severity of the Veteran's PTSD.  However, at his March 2011 Board hearing, the Veteran reported that at the time of his April 2010 VA examination, he was ill and did not accurately report the severity of his symptoms to the VA examiner.  Based on the Veteran's reports, in an August 2011 remand, the Board instructed that the Veteran be afforded a new VA examination of his service-connected PTSD.  The Veteran was afforded a new VA examination in September 2011, the report of which documents the nature and severity of the Veteran's PTSD in accordance with the Board's August 2011 remand directives.  Under these circumstances, the Board finds that there has been substantial compliance with the August 2011 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2011 Board hearing, the acting VLJ fully explained the issue on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the Veteran's PTSD.  The Veteran was represented at the hearing by an accredited representative of The American Legion.  In addition, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The Veteran asserts that he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent disability evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was afforded a VA examination in June 2007.  At that time, the Veteran reported that he experienced nightmares related to his experience in the Republic of Vietnam.  He reported that the frequency of his nightmares ranged from 2 to 3 times a week to several weeks without any nightmares.  He reported that his nightmares involved dreams of combat and that he would awake agitated and in a sweat.  He reported that when he had nightmares, he slept about 4 hours a night and had trouble focusing and concentrating.  He reported intrusive thoughts about the Republic of Vietnam several times a day that were triggered by seeing an accident on the highway or seeing or hearing a helicopter.  He reported that these thoughts brought feelings of sadness, depressed mood, and caused temporary problems with motivation.  He reported that when he returned from the Republic of Vietnam, he had difficulty connecting with his wife and they divorced 5 years later.  He reported that he had some friends and that he enjoyed sports.  He reported that he did not have a problem with anger or irritability, and felt that he related well to people.  He reported that he was easily startled by loud and sudden noises and tended to stay away from places with a lot of stimulation.  He reported he could be hypervigilent and strained in unfamiliar places.  He reported that he lived with his mother and nephew and that he had a good relationship with his adult daughter.  He reported he had worked in a self-employment manner for 30 years doing odd jobs. 

On mental status examination, the Veteran was alert, calm, and mildly distracted and distractible.  He was oriented to person, place, time, and circumstance.  Speech was of normal rate and coherent.  Mood was euthymic and affect was fairly full range and overall appropriate.  Thought processes were noted to be goal directed and adequately organized.  There were no suicidal or homicidal ideations or psychotic feature present.  Insight and judgment appeared to be adequate, but there was mild to moderate deficits in short and long term memories.  After examination, the Veteran was assigned a diagnosis of PTSD and a GAF score of 80.  The examiner noted that the Veteran's PTSD resulted in mild occupational and social dysfunction.  

The Veteran was afforded another VA examination in April 2010.  At that time, the Veteran reported that he had nightmares since returning from the Republic of Vietnam.  He reported that these nightmares sometimes occurred several nights in a row, but that he could go weeks without having a nightmare.  He reported that the nightmares caused him to wake up in a cold sweat and an agitated state.  He reported that he had intermittent intrusive memories and flashbacks related to his time in the Republic of Vietnam.  He reported that these thoughts made him sad and nervous.  He reported that he was easily startled by loud and sudden noises and movements and that he had some problems focusing and concentrating.  He reported that he generally did not have anger problems, but that he could be irritable.  He reported that he avoided crowded areas and areas where there was a lot of stimulation, and that he was hypervigilent around a lot of people.  He reported that he was generally social and liked to be around people and that he had a few close friends.  At the time of his examination, the Veteran reported he had a girlfriend whom he had been dating for 4 to 6 months.  He reported that he primarily worked as a day laborer doing landscaping and other odd jobs.  

On mental status examination, the Veteran was alert, calm, and mildly distracted and distractible at times.  Speech was normal rate and coherent.  The Veteran's mood was euthymic and his affect was full range and appropriate.  His thought processes were goal directed and adequately organized.  There was no suicidal or homicidal ideation or psychotic features present.  Insight and judgment were adequate.  Short term memory was intact, but there was some deficit in long term memory noted.  The Veteran's PTSD diagnosis was continued and he was assigned a GAF score of 70.  

The Veteran was afforded a VA examination in September 2011.  At that time he reported that he had been a "loner" since returning from the Republic of Vietnam and that most of his days he spent "lonely and bored," but that he did watch sports.  He denied having any close friends, but also reported that he would occasionally have a drink of alcohol when a friend came over.  He reported that his work history was sporadic and that he had held jobs in trucking, landscaping, and hauling; but that at the time of the examination he worked day labor jobs when he could find them.  It was noted that the Veteran had been prescribed trazodone to help him sleep and celexa for his PTSD symptoms, which had not been refilled since January 2011.  The Veteran reported that he took his medication as needed, which was not all the time, and that sometimes it helped.  He reported that he had gone to the Vet Center in Alexandria, Virginia for a few therapy sessions "years ago," but did not see any benefit and had stopped going.  He reported periods of hopelessness and passive suicidal ideation; he denied any plan or intent to act on those thoughts or any history of acting on suicidal thoughts.  He reported symptoms of sleep impairment and nightmares, as well as hypervigilence, but denied symptoms of avoidance.  However, it was noted that he engaged in efforts to avoid activities and thoughts related to his time in the Republic of Vietnam.  

On mental status examination, the Veteran's mood was noted to be depressed, but no anxiety or panic attack symptoms were present.  There was no impairment of memory noted.  His speech was normal and there was no indication that he had difficulty understanding commands.  He had no impairment of judgment or thought processes, although passive suicidal ideation was noted without intent or plan.  Disturbances of motivation and mood were noted, but there were no delusions, hallucinations, or obsessive behavior.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships; however, he did not exhibit inappropriate behavior or have impaired impulse control.  After examination, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 58.  

Also of record are VA treatment records that show the Veteran receives sporadic care at the VA Medical Center (VAMC) for his PTSD, primarily for medication management.  A January 2011 VA treatment record shows that the Veteran was seen by psychiatry for medication management and it was noted that it had been one year and eight months since he was last seen by a psychiatrist at the VAMC.  At his January 2011 visit, the Veteran reported that he was having problems with sleep and nightmares related to his PTSD.  He reported that he was out of his medication and that his nightmares were making him anxious.  On mental status examination, the Veteran was pleasant and cooperative.  His speech was normal and his mood was reported as "up and down."  His affect was congruent to his mood, with full range and normal intensity.  The Veteran denied suicidal or homicidal ideation and his thought process was linear, logical, and goal-directed.  He had no auditory of visual hallucinations and his insight and judgment were good.  A depression screen conducted at that time was suggestive of no depression.  The Veteran was prescribed trazodone to help with his sleep and advised to seek follow-up care in one month.  He reported that he would be out of town, but would seek follow-up care with his primary care doctor in April 2011.  There is no indication from the record that that the Veteran has sought follow-up psychiatric care.  

In March 2011, the Veteran testified at a Board hearing regarding the nature and severity of his PTSD symptoms.  At that time, he reported that he had nightmares that caused symptoms of anxiety that lasted for several days and could be aggravated by noises like fire trucks or police action.  He testified that he did not like to be around a lot of people, but that he did go places sometimes, but that when he was experiencing symptoms he preferred to be alone.  He testified that he worked as a day laborer and preferred to work by himself or with only one other person, if possible.  Most notably, he testified that his symptoms had remained the same in nature and severity since April 2010, although he did report that the April 2010 VA examination report did not represent an accurate representation of his PTSD as he had been ill at the time of the examination.  

Based on the evidence of record, the Board finds that an initial disability rating in excess of 30 percent is not warranted.  In this regard, the Board notes that the evidence shows that the Veteran's PTSD has resulted in symptoms of depressed mood, sleep impairment, nightmares, mild to moderate memory loss, hypervigilence, exaggerated startle response, avoidance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and some intermittent symptoms of suicidal ideation.  The VA examination reports of record note that the Veteran has a reported good relationships with his family members, and while he has been inconsistent in his reports about whether he has friends or social relationships, the record indicates that the Veteran does maintain some social activity.  The Veteran reported that the frequency of most of his symptoms was related to his nightmares, which could be every night for several nights, but then could be latent for several weeks.  Additionally, the September 2011 VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The VA examinations reports and VA treatment records show that the GAF scores assigned to the PTSD have ranged from 58 to 80.  GAF scores ranging between 71 to 80 reflect absent or minimal symptoms, good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, and no more than everyday problems and concerns.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  The GAF scores are indicative of, at most, moderate occupational and social impairment.  

For the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely approximates the criteria for a 30 percent in approaching a level of social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The preponderance of the evidence shows that at no time during the pendency of the Veteran's appeal that the PTSD more closely approximated social and occupational impairment with reduced reliability and productivity, deficiencies in most areas, or total social and occupational impairment.  As noted above, the VA examiner who conducted the September 2011 VA examination opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran has not been shown to have difficulties in judgment and thinking or restricted affect, he does not have difficulty understanding complex commands or exhibit obsessional rituals which interfere with routine activities, and his speech is normal.  He has been noted to be able to maintain minimal personal hygiene and it has been noted that his PTSD symptoms do not interfere with his daily activities.  He has been able to maintain employment.  He has been able to maintain relationships with his family members and he reported having friends.  Therefore, the Board finds that an initial disability evaluation in excess of 30 percent is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  Here, the rating criteria for PTSD describe the Veteran's disability level and symptomatology.  The demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

Further, the Board notes that the Veteran has consistently reported that he has worked in odd jobs and as a day laborer, with his most recent job reported being one week before his September 2011 VA examination, and he has not asserted that his PTSD renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.  



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


